PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s 1980 Oldsmobile 98 were caused when the vehicle struck a loose steel plate on a bridge which is part of Route 60 in Kanawha County, West Virginia, and is owned and maintained by the respondent; and to the effect that the respondent’s negligent maintenance of the bridge proximately caused the damages sustained by the claimant, which damages consisted of repairs to the vehicle in the amount of $1,114.50 and rental car expenses of $240.00, totaling $1,354.50, the Court finds the respondent liable, and makes an award to the claimant in the amount agreed upon by the parties.
Award of $1,354.50.